Citation Nr: 1124922	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-38 851A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbosacral strain with herniated disc, currently rated as 20 percent disabling.  

2.  Entitlement to an initial disability rating greater than 10 percent for left leg neurologic symptoms.

3.  Entitlement to an initial disability rating greater than 10 percent for right leg neurologic symptoms


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from October 1958 to September 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Togus, Maine Regional Office (RO), in which the RO denied service connection for a bilateral leg condition and a disability rating greater than 20 percent for service-connected lumbosacral strain with herniated disc.

The Board notes that after the Veteran filed a notice of disagreement as to the June 2005 decision, a decision review officer awarded service connection left and right leg neurologic symptoms secondary to the Veteran's the service-connected lumbosacral disability.  The Veteran was assigned separate 10 percent evaluations.  In an April 2009 decision, the Board determined the issue of entitlement to initial evaluations greater than 10 percent for left and right leg neurologic symptoms was properly before the Board as those issues were part of the Veteran's earlier claim for an increased evaluation for his service-connected lumbosacral disability.  The Board then remanded the matters for further development, to include affording the Veteran new spine and peripheral nerves examinations to determine the current level of severity of his disabilities.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

As noted above, in April 2009 the Board remanded for further development the Veteran's claims for higher evaluations for his service-connected lumbosacral strain with herniated disc and left and right leg neurological symptoms.  The Board directed that the Veteran was to "be afforded new spine and peripheral nerves examinations to determine the current level of disability."  

In June 2009, the agency of original jurisdiction (AOJ) requested that the Veteran be scheduled for the following VA examinations:  (1) joints; (2) peripheral nerves; and (3) spine.  In July 2009, the Veteran was afforded a VA examination.  Although sensory and reflex testing was accomplished, and the July 2009 VA examiner acknowledged the Veteran's complaints of radiating leg pain, the examination report did not specifically address the severity of the symptoms as required by the Board's remand.  See Stegall, supra.  

On remand, the Veteran should be scheduled for a VA examination to evaluate the severity of the Veteran's neurologic symptoms.  The examiner should be asked to specifically identify the nerves affected or seemingly affected by the Veteran's disability, and for each nerve identified indicate whether the impairment is considered mild, moderate, or severe.  

The Board finds that it is also necessary to remand the Veteran's claim for an increased evaluation for his service-connected lumbosacral strain with herniated disc.  As noted above, the matter was previously remanded for the Veteran to be scheduled for a VA spine examination to determine the current level of severity of his disability.  The Board indicated that in determining the degree of limitation of motion, the examiner was requested to equate any functional loss due to pain, weakened movement, excess fatigability, or incoordination to increased limitation in the range of motion of the Veteran's lumbosacral spine (beyond that shown clinically).  

The July 2009 VA examination included range-of-motion testing.  The Veteran active flexion was recorded to be from 0 to 45 degrees and active extension from 0 to 15 degrees.  The examiner noted that there was objective evidence of pain on motion.  The examiner did not, however, indicate at what point pain began or state whether the Veteran's pain effectively equated to disability tantamount to additional loss of motion, as requested by the Board's April 2009 remand.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Thus, on remand, the Veteran should be scheduled for another VA examination to determine the current level of severity of his service-connected lumbosacral strain with herniated disc.  Range-of-motion testing should be conducted and the examiner must indicate at what point in the range of motion the Veteran begins to experience pain.  The Board finds that given the nature of the Veteran's service-connected disabilities, on remand, this examination can be combined with the peripheral nerves examination.

The Board finds that the matter must also be remanded for the AOJ to address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a rating of TDIU is part of an increased rating claim when that issue is raised by the record.  Here, as recorded in the July 2009 VA examination report, the Veteran indicated that he had not worked for seven years, stating that his usual employment was that of a painter/construction worker and he was no longer able to lift or climb ladders on account of his back disability.  
Accordingly, because the issue of entitlement to a rating of TDIU was raised by the record, on remand, the AOJ must specifically consider whether a rating of TDIU is warranted on a schedular or extra-schedular basis as part of its readjudication of the Veteran's increased rating claim.

The Board notes that although the July 2009 VA examiner acknowledged that Veteran's assertion that he could not work as a result of his back disability, when asked what effect the Veteran's disability had on his employment, the VA examiner simply stated that the Veteran was "not employed."  Thus, in order to fully assess the nature of the Veteran's claim, as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back and leg disabilities since December 2003.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Schedule the Veteran for a VA examination in connection with his claims for higher evaluations of his service-connected lumbosacral strain with herniated disc and right and left leg neurologic symptoms.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected lumbosacral strain with herniated disc and right and left leg neurologic symptoms.  The examiner should specifically identify each peripheral nerve affected or seemingly affected by service-connected disability and indicate whether the impairment is "mild," "moderate," "severe," or results in "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbosacral strain with herniated disc is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such disability should be equated to additional motion lost (beyond what is shown clinically) due to the functional effects of any weakened movement, excess fatigability, incoordination, or pain.  The examiner should specifically indicate the point at which the Veteran begins to experience pain.  All opinions should be set forth in detail and explained in the context of the record.

The examiner should also take a detailed history regarding the Veteran's employment, education, and vocational attainment.  The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (The Veteran is service connected for the low back disability, neurologic symptoms affecting the lower extremities, and tinnitus.)  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be made because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

